        Case: 3:20-cv-00012-JMV Doc #: 17 Filed: 10/26/20 1 of 1 PageID #: 557


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


SHARI HAMILTON,                              )
         Plaintiff,                          )
                                             )
v.                                           )       Civil No.: 3:20cv00012-JMV
                                             )
ANDREW SAUL                                  )
COMMISSIONER OF                              )
SOCIAL SECURITY,                             )
          Defendant.                         )


                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for a period of disability and disability insurance

benefits. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The Court, having reviewed the record, the administrative transcript, the briefs of

the parties, and the applicable law and having heard oral argument, finds as follows, to wit:

       For the reasons stated in Defendant’s brief and announced by the Court on the record at

the conclusion of oral argument during a hearing held today, the Court finds there is no

reversible error, and the Commissioner’s decision is supported by substantial evidence in the

record. Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this 26th day of October, 2020.




                                             /s/ Jane M. Virden
                                             U.S. MAGISTRATE JUDGE
